1 Reported in 242 N.W. 621.
Certiorari to the industrial commission to review an order denying a petition to vacate an award of compensation (made as the result of a lump sum settlement with the approval of the commission) and to award additional compensation.
Relator's claim is that the settlement and order under attack were made as the result of a mistake, the error consisting in the ignorance of all concerned of a compression fracture of relator's twelfth dorsal vertebra. He has such a fracture and now claims that it was caused by the industrial accident which gave him right to compensation. His petition was heard on the merits and denied upon competent medical opinion that the fracture is "very old * * * many years old," and so not the result of the accident upon which relator's claim is based. That is enough to show that, whatever its evidentiary support otherwise, relator's petition was *Page 185 
so opposed by evidence that in any view the denial of it was not an abuse of discretion. See Frederickson v. Burns Lbr. Co.178 Minn. 464, 227 N.W. 657.
Order affirmed.
OLSEN, J. took no part.